PER CURIAM.
The trial court permitted media attendance at pretrial depositions in a criminal proceeding pursuant to our sister court’s holding in Short v. Gaylord Broadcasting Co., 462 So.2d 591 (Fla. 2d DCA 1981). Since then this court announced its en banc decision in Palm Beach Newspapers, Inc. v. Burk, 471 So.2d 571 (Fla. 4th DCA 1985), which takes the opposite view from Short and which must govern the case at bar. Accordingly, we grant the writ and quash the trial court’s order on the authority of our en banc decision in Burk.
WRIT ISSUED.
HERSEY, C.J., and HURLEY, J., concur.
LETTS, J., concurs specially with opinion.